 394301 NLRB No. 53DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See Machinists Local 724 (Delaware Stevedores), 297 NLRB 1036 (1990).2Teamsters Local 158 (Holt Cargo), 293 NLRB 917 (1989).3By letter to the PMTA dated December 29, 1989, Local 1291 ILA claimedthat ``the mechanics'' employed by Holt at the Packer Avenue facility were
covered by the agreement between Local 1291 ILA and PMTA. The letter
complained that mechanics represented by IAM were in fact ``performing
work'' for Holt, thereby depriving mechanics represented by Local 1291 ILA
of this work. The notice of hearing described the work in dispute as ``[t]he
maintenance and repair of mechanical equipment, container cranes, shipping
containers, chassis and trailers, including refrigerated units, for Holt CargoSystems, Inc. at the Packer Avenue Marine Terminal in Philadelphia, Pennsyl-
vania.'' At the hearing, the parties stipulated that the work Local 1291 ILA
was seeking for its members was limited to the maintenance and repair of all
mechanical equipment at the Packer Avenue Marine Terminal in Philadelphia.
This type of equipment includes forklifts, top-picks, and yard hustlers. There-
fore, the work of maintaining and repairing container cranes, shipping con-
tainers, chassis, and trailers is not in issue in this proceeding.International Longshoremen's Association, Local1291, AFL±CIO and Holt Cargo Systems, Inc.Local Lodge 724 of the International Association ofMachinists and Aerospace Workers, AFL±CIO
and Holt Cargo Systems, Inc. Cases 4±CD±781±1 and 4±CD±781±2January 28, 1991DECISION AND DETERMINATION OFDISPUTEBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe charges in this Section 10(k) proceeding werefiled on February 22, 1990, by the Employer, Holt
Cargo Systems, Inc., alleging that the Respondents,
International Longshoremen's Association, Local 1291
(Local 1291 ILA) and Local Lodge 724 of the Inter-
national Association of Machinists and Aerospace
Workers (Local 724 IAM), violated Section 8(b)(4)(D)
of the National Labor Relations Act by engaging in
proscribed activity with an object of forcing the Em-
ployer to assign certain work to employees represented
by one union rather than to employees represented by
the other union. The hearing was held on June 7, 1990,
before Hearing Officer Timothy J. Brown. The Em-
ployer, Local 1291 ILA, and Local 724 IAM filed
posthearing briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a Delaware corporation, is engagedin warehousing, trucking, and stevedoring at Delaware
River piers in Philadelphia, Pennsylvania. During the
calendar year preceding the hearing, the Employer de-
rived gross revenues in excess of $1 million and pur-
chased and received goods valued in excess of $50,000
directly from points located outside the State of Penn-
sylvania. The parties stipulated, and we find, that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act and that Local 724
IAM and Local 1291 ILA are labor organizations with-
in the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeHolt Cargo Systems, Inc., the Employer, began op-erations at the Packer Avenue Marine Terminal in
Philadelphia, Pennsylvania, April 1, 1989, and has,
since then, assigned the maintenance and repair of me-chanical equipment to mechanics represented by Local724 IAM. Holt is a party to an April 1, 1988, to Octo-
ber 1, 1991 collective-bargaining agreement with Local
724 IAM. Holt is also a member of the Philadelphia
Marine Trade Association (PMTA), a multiemployer
bargaining association, which has an October 1, 1989,
to November 30, 1990 collective-bargaining contract
with Local 1291 ILA. Immediately prior to Holt's
takeover of operations in April 1989, the Packer Ave-
nue terminal was operated by Delaware River Steve-
dores, Inc. (DRS). As a result of an agreement reached
between Local 724 IAM and Local 1291 ILA in 1976,
the automotive work on equipment such as forklifts
and trucks used on the piers was divided between em-
ployees represented by both Unions, while mechanics
represented by Local 724 IAM performed the work of
maintaining and repairing heavy equipment such as
cranes, shipping containers, chassis, and trailers, in-
cluding refrigerated units.1Holt also operates a ter-minal in Gloucester City, New Jersey, across the Dela-
ware River from the Packer Avenue facility. In a juris-
dictional dispute that included Local 724 IAM and
Local 1291 ILA involving similar work at the
Gloucester City facility, the Board awarded the mainte-
nance and repair of Kocks container cranes, containers,
chassis, and trailers to employees represented by Local
724 IAM.2When Holt began operating the Packer Av-enue facility, it did not hire any employees of DRS.
Rather, Holt transferred mechanics represented by
Local 724 IAM from the Gloucester City facility to the
Packer Avenue facility to perform the work now in
dispute.B. Work in DisputeThe disputed work involves the maintenance and re-pair of mechanical equipment at the Packer Avenue
Marine Terminal in Philadelphia, Pennsylvania.3C. Contentions of the PartiesThe Employer and Local 724 IAM contend that thework in dispute should be assigned to employees rep-
resented by Local 724 IAM based on their longstand-
ing collective-bargaining relationship; the area and in- 395LONGSHOREMEN LOCAL 1291 (HOLT CARGO)4Local 1291 ILA alleges that the collective-bargaining agreement betweenit and the Philadelphia Marine Trade Association (PMTA), to which Holt be-
longs, encompasses the work in dispute.According to Local 1291 ILA, the parties to the PMTA-ILA agreement ac-knowledged the existence of a work-sharing arrangement between Local 1291
ILA and Local 724 IAM at the Packer Avenue facility by specifically includ-
ing in their collective-bargaining agreement the following language: ``Adding
`Container Maintenance and Repairmen's' to the above heading is made with
the following understandings: (i) ILA recognizes that it will not change exist-
ing jurisdictionÐExample: Packer Avenue Marine Terminal.'' This work-shar-
ing arrangement originated in May 1976 when a company called the Delaware
Operating Company (DOC) operated the Packer Avenue Marine Terminal. At
that time, DOC entered into an agreement with ILA Local 1291 and Local
724 IAM that ``jobs [would] be assigned without regard to previous practices
in the port and that all work [would] be shared fairly and equitably between
the two (2) unions in this unit.'' In July 1988, DOC was merged with the
I.T.O. Corporation and the surviving corporation continued under the name of
Delaware River Stevedores, Inc. (DRS). DRS continued in full force and effect
the work-sharing agreement that had been entered into by its predecessor.
Holt, however, was a stranger to this agreement and did not abide by it when
it assumed operation of the pier on April 1, 1989.5Teamsters Local 158 (Holt Cargo), supra at 919 re Case 4±CD±640. Inview of this finding which properly places the dispute before the Board for
determination, we need not decide whether Local 1291 ILA's December 29,
1989 demand for a grievance meeting or its January 23, 1990 assertion that
it would exercise ``all lawful means of self-help available'' to resolve the con-
troversy threatened unlawful conduct.As to the reasonable cause finding, we note that none of the parties disputethat there is reasonable cause to believe that a violation of Sec. 8(b)(4)(D) has
occurred.dustry practice; the Employer's preference for and pastpractice of using Local 724 IAM-represented mechan-
ics at its marine terminal and warehouse facility lo-
cated in New Jersey; the skills and expertise possessed
by Local 724 IAM-represented mechanics; and the
economy and efficiency of operation. Local 724 IAM
asserts that, in addition to these factors, an award of
the work in dispute to employees represented by Local
1291 ILA would result in loss of employment for
some, and perhaps all, of the employees currently per-
forming the work at the Packer Avenue Marine ter-
minal.Local 1291 ILA contends that the employees it rep-resents have a contractually based claim to the work
in dispute4and possess the necessary skills, and thatthese factors, combined with loss of employment for
its members, economy, efficiency, safety, past practice,
and area practice, as well as Local 724 IAM's acquies-
cence in the past assignment of a portion of the workdisputed to mechanics represented by Local 1291 ILA,
require an award of the work to employees it rep-
resents.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it must
be satisfied that there is reasonable cause to believe
that Section 8(b)(4)(D) has been violated and that the
parties have not agreed on a method for the voluntary
adjustment of the dispute.By letter to the PMTA dated December 29, 1989,Local 1291 ILA claimed that the work of mechanics
employed by Holt at the Packer Avenue facility is cov-
ered by the Local 1291 ILA and PMTA agreement and
demanded an immediate grievance meeting relating to
Holt's assignment of mechanics' work to members of
the IAM. By letter dated January 8, 1990, the PMTA
responded that the matter involved a union jurisdic-
tional dispute which could not be resolved through the
PMTA-ILA grievance machinery. By letter to thePMTA dated January 23, 1990, Local 1291 ILA in-formed the PMTA that it intended to exercise all law-
ful means of self-help available to it to resolve this
controversy unless PMTA and Holt Cargo systems
agreed to submit this matter to the grievance arbitra-
tion machinery.By letter to Holt dated February 14, 1990, Local 724IAM informed Holt that pursuant to its contract, me-
chanical work being performed on containers, trailers,
power chassis, and material handling equipment at the
Packer Avenue facility is within its jurisdiction and
that Local 724 IAM ``intends to take whatever action
is necessary to protect our membership including eco-
nomic action.''The parties stipulated that there exists no agreed-onmethod for the voluntary adjustment of the work which
would bind all the parties. Based on the February 14,
1990 letter from Local 724 IAM threatening ``eco-
nomic action,'' we find reasonable cause to believe
that a violation of Section 8(b)(4)(D) has occurred5and that there exists no agreed-on method for vol-
untary adjustment of the dispute within the meaning of
Section 10(k) of the Act. Accordingly, we find that the
dispute is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsNeither Local 1291 ILA nor Local 724 IAM hasbeen certified by the Board as the collective-bargaining
representative of any of the employees involved in this
dispute. Holt Cargo Systems, Inc. has had a collective-
bargaining relationship with Local 724 IAM for over
30 years. In its current agreement, effective April 1,
1988, until October 1, 1991, Holt recognizes Local 724
IAM as the ``sole and exclusive bargaining agency''
for all of its employees in the classifications listed in 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6``Schedule A'' lists the following job classifications: first class and ``B''truck mechanics; first class and ``B'' trailer mechanics; first class and ``B''
fork lift mechanics; first class and ``B'' maintenance mechanics; tire repair-
men, and utility mechanic or trainee. There is no geographic limitation con-
tained in the agreement.7That provision reads in pertinent part:When mechanical equipment is being used by longshoremen in the load-
ing and/or discharging operations at a terminal on vessels during overtime
operations mechanics will be assigned to cover such operations as fol-
lows:A minimum of one mechanic when each ship is working.Mechanics who are assigned to a ship will start one hour before theship in order to service equipment. This applies to an 8 AM start, un-
less the equipment is fuel serviced the day before.``Schedule A'' attached to the agreement.6Holt is alsoa party to an agreement with Local 1291 ILA through
its membership in the Philadelphia Marine Trade Asso-
ciation (PMTA). PMTA is the collective-bargaining
representative for an association of employers engaged
in the warehousing and shipping industry in the Port
of Philadelphia and vicinity. PMTA is a party to the
``Mechanics', Lockermen's, Gearmen's, Crane Opera-
tor's, Truck Drivers' and Container Maintenance and
Repairmen's Agreement, Local 1291 and 1694,'' effec-
tive October 1, 1986, to November 30, 1990. This
agreement coversall mechanics, lockermen and gearmen, who workon longshoremen's equipment, including those
who do rigging, crane operators, and truck drivers
who haul longshoremen and stevedoring equip-
ment and container Maintenance and Repairmen
who are employed by members of the Philadel-
phia Marine Trade Association.Holt does employ ILA mechanics at Packer Avenuepursuant to paragraph 8(c) of the PMTA-ILA agree-
ment.7Holt has observed this portion of the PMTA-ILA agreement by employing a Local 1291 ILA-rep-
resented mechanic for each vessel that is being worked
on at the Packer Avenue Terminal. These Local 1291
ILA-represented mechanics work on and around the
vessels. The other mechanicsÐrepresented by Local
724 IAMÐwork out of the shop where work is per-
formed on mechanical equipment. It was this shop
work which previously had been shared by mechanics
employed by Delaware River Stevedores, Inc. and rep-
resented by Local 1291 ILA and Local 724 IAM.To support its claim that the collective-bargainingagreement favors an assignment of the work in dispute
to employees it represents, Local 1291 ILA relies on
the following introductory language in its PMTA
agreement effective October 1, 1986, to September 30,
1989: ``Adding `Container Maintenance and Repair-
men's'' to the title of the above heading is made with
the following understandings: (1) ILA recognizes that
it will not change existing jurisdictionÐExample:
Packer Avenue Marine Terminals.'' Local 1291 ILA
contends that this language in the PMTA-ILA agree-
ment was intended to acknowledge the work-sharingarrangement between Local 1291 ILA and Local 724IAM (which existed pursuant to a side agreement be-
tween those parties and the Delaware Operating Com-
pany and recognized by its successor, Delaware River
Stevedores) at the Packer Avenue Marine Terminal
prior to April 1, 1989.We find, however, that this language is no morethan an acknowledgement by Local 1291 ILA that it
would not attempt to expand its jurisdiction at Packer
Avenue to include container and chassis repair, based
on the additional language in the title. The language
does not purport to bind Holt or any other member ofPMTA to any previous arrangement between Local
724 IAM and Local 1291 ILA. That work-sharing ar-
rangement derived solely from the May 4, 1976 agree-
ment entered into by the Delaware Operating Com-
pany, Local 724 IAM and Local 1291 ILA, effective
April 20, 1976. Because both Local 724's and Local
1291's agreements otherwise contain provisions argu-
ably covering the work in dispute, we find that the fac-
tor of collective-bargaining agreements does not favor
an award of the disputed work to either group of em-
ployees.2. Employer preferenceHolt prefers to use its employees represented byLocal 724 IAM to perform the maintenance and repair
of mechanical equipment at the Packer Avenue Marine
Terminal rather than employees represented by Local
1291 ILA. Employer preference favors an award of the
disputed work to the employees represented by Local
724 IAM.3. Employer past practiceWhen Holt began operation of the Packer AvenueMarine Terminal on April 1, 1989, it assigned all
maintenance and repair of mechanical equipment to
Local 724 IAM-represented mechanics who were trans-
ferred from its Gloucester City, New Jersey terminal,
located 3 miles away. Holt has always utilized Local
724 IAM-represented employees to perform its me-
chanical equipment maintenance and repair work and
currently employs approximately 8 to 10 Local 724
IAM-represented mechanics at the Packer Avenue Ma-
rine Terminal. Based on the Employer's practice prior
to the instant dispute, we find that this factor favors
an award of the work in dispute to employees rep-
resented by Local 724 IAM.4. Area practiceBoth ILA- and IAM-represented mechanics performmaintenance and repair work for various stevedoring
companies throughout the Port of Philadelphia. There-
fore, area practice does not favor an award of the dis-
puted work to employees represented by either Union. 397LONGSHOREMEN LOCAL 1291 (HOLT CARGO)5. Economy and efficiencyThe Local 724 IAM-represented mechanics are reg-ular full-time employees and may be employed to
work staggered shifts and days. Local 1291 ILA-rep-
resented employees are hired on a casual basis, from
8 to 12 a.m. and 1 to 5 p.m. The Employer observes
that the IAM-represented employees, but not those rep-
resented by the ILA, provide Holt with a full-time
work force and continuity of labor that is available to
handle repairs at any time of day. Further, when Holt
needs additional mechanics at Packer Avenue, it can
bring IAM-represented mechanics from Gloucester
City, and then send them back when they are no
longer needed. We find that the factor of economy and
efficiency of operation favors an award of the disputed
work to employees represented by Local 724 IAM.6. Relative skillsMechanics represented by Local 724 IAM have ex-clusively performed all maintenance and repair on
Holt's mechanical equipment at its Gloucester, New
Jersey, facility for over 35 years. This equipment is
identical to that at the Packer Avenue Marine Ter-
minal. Mechanics represented by Local 1291 ILA have
performed similar services at the Packer Avenue Ma-rine Terminal from 1976 through March 31, 1989, and
at other piers in Philadelphia and southern New Jersey.
Therefore, relative skills do not favor an award of the
disputed work to employees represented by either
Union.7. Gain or loss of employmentEmployees represented by Local 724 IAM are cur-rently performing the work in dispute at the PackerAvenue Marine Terminal. An award of the work indispute to individuals represented by Local 1291 ILA
would result in the loss of employment for some, and
perhaps all, of the employees currently performing the
work. Conversely, an award of the disputed work to
employees represented by Local 724 IAM would have
no discernible impact on Local 1291 ILA members
since they are not currently employed by Holt and
have not been utilized by Holt to perform the work in
dispute since Holt began operations at the Packer Ave-
nue Marine Terminal. We find that this factor favors
Local 724 IAM-represented employees.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Local 724 are en-
titled to perform the work in dispute. We reach this
conclusion by relying on the factors of employer pref-
erence, past practice, economy and efficiency, and gain
or loss of employment. In making this determination,
we are awarding the work to employees represented by
Local 724 IAM, not to that Union or its members. The
determination is limited to the controversy that gave
rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Holt Cargo Systems, Inc., representedby Local Lodge 724 of the International Association of
Machinists and Aerospace Workers, AFL±CIO, are en-
titled to perform the work of maintenance and repair
of mechanical equipment for Holt Cargo Systems, Inc.
at the Packer Avenue Marine Terminal in Philadelphia,
Pennsylvania.